Filed pursuant to Rule 424(b)(3) Registration N0. 333-160235. PROSPECTUS SUPPLEMENT To prospectus dated June 25, 2009 Photronics, Inc. 835,151 SharesCommon Stock This prospectus supplement relates to the offer and sale of an aggregate of 835,151 shares of common stock of Photronics, Inc., by the selling stockholders described under the heading “Selling Stockholders.” We issued warrants to the selling stockholders on May 15, 2009 in a private transaction and the warrants were registered pursuant to a universal shelf registration statement that we filed with the Securities and Exchange Commission on June 25, 2009. The registration statement was declared effective on July 9, 2009. Our common stock is quoted on The Nasdaq Global Select Market under the symbol “PLAB.” The last reported sales price of our common stock as reported on the The Nasdaq Global Select Market on January 14, 2010 was $4.44 per share. We will not receive any proceeds from the sale by the selling stockholders of shares of our common stock. The selling stockholders described in this prospectus supplement may offer the shares from time to time through public or private transactions at market prices prevailing at the time of sale, at a fixed or fixed prices, at negotiated prices, at various prices determined at the time of sale or at prices related to prevailing market prices. The timing and amount of any sale are within the sole discretion of the selling stockholders, subject to certain restrictions. Investing in our common stock involves risks. See “Risk Factors” beginning on page 7 of our Annual Report on Form 10-K for the fiscal year ended November 1, 2009 and other documents incorporated by reference in this prospectus supplement and the accompanying prospectus for a discussion of certain factors which should be considered in an investment of the securities offered hereby. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS SUPPLEMENT OR THE ACCOMPANYING PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus supplement is January 15, 2010. TABLE OF CONTENTSProspectus Supplement Page About This Prospectus Supplement 1 Special Note About Forward-Looking Statements 1 Use of Proceeds 2 Selling Stockholder 2 Plan of Distribution 2 Where You Can Find More Information 3 Experts 4 Prospectus Page About This Prospectus 1 Cautionary Statement for Purposes of the “Safe Harbor” Provisions of the Private Securities Litigation Reform Act of 1995 2 About Photronics, Inc. 2 Risk Factors 3 Use of Proceeds 10 Ratio of Earnings to Fixed Charges 11 Description of Debt Securities 12 Description of Common Stock and Preferred Stock 27 Description of Warrants to Purchase Debt Securities 29 Description of Warrants to Purchase Common or Preferred Stock 30 Selling Stockholders 31 Plan of Distribution 32 Validity of the Securities 33 Experts 33 Where You Can Find More Information 33 i ABOUT THIS PROSPECTUS SUPPLEMENT You should rely only on the information contained or incorporated by reference in this prospectus supplement and the accompanying prospectus. We have not, and the selling stockholders have not, authorized any other person to provide you with other information. If anyone provides you with different or inconsistent information, you should not rely on it. The selling stockholders are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information in this prospectus supplement is accurate only as of the date on the front cover of this prospectus supplement and the information in the accompanying prospectus is accurate only as of the date on the first page of the accompanying prospectus.
